          Case: 3:17-cv-00709-jdp Document #: 34 Filed: 08/04/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


    JASON ROMSKOG,

                               Plaintiff,
          v.                                                               ORDER

    ANDREW SAUL,                                                        17-cv-709-jdp
    Commissioner, Social Security Administration,

                               Defendant.1


         Dana Duncan, counsel for plaintiff Jason Romskog, moves under 42 U.S.C. § 406(b)

for a fee award of $10,300 for his work in this case. Dkt. 23. In response, Dkt. 28, the

commissioner notes that there are records indicating that Romskog received worker’s

compensation benefits. By statute, a disabled person’s combined worker’s compensation and

Title II benefits cannot total more than 80% of his average pre-disability earnings. See 42

U.S.C. § 424a(a); 20 C.F.R. § 404.408. When the combined benefits exceed this cap, the State

of Wisconsin is entitled to an offset for the worker’s compensation benefits. So Romskog may

need to repay some of his worker’s compensation benefits to the worker’s compensation

insurer. The commissioner doesn’t have a copy of Romskog’s worker’s compensation award

and cannot predict what if any offset might apply in this case, but he contends that this

information is relevant to determining what a reasonable fee is for purposes of § 406(b).

         The court agrees that this information is relevant. Although Duncan asserts in his reply

brief that he “discussed with Romskog his worker’s compensation payments” and confirmed




1
 The court has changed the caption in this case to reflect that Andrew Saul was confirmed as
the Commissioner of the Social Security Administration after Romskog filed this lawsuit.
        Case: 3:17-cv-00709-jdp Document #: 34 Filed: 08/04/20 Page 2 of 2



that they were temporary and that any associated offset “would be minimal,” Dkt. 32, at 1, he

provides no supporting evidence (such as a declaration from Romskog explaining what worker’s

compensation benefits he received and whether he reported his award of Title II benefits to his

worker’s compensation insurer, copies of his worker’s compensation award documents with

relevant correspondence, or some similar proof). The court will deny Duncan’s § 406(b) motion

without prejudice to him refiling it once he can provide information sufficient to determine

any worker’s compensation offset



                                           ORDER

       IT IS ORDERED that plaintiff’s attorney’s petition for attorney fee pursuant to §

406(b)(1), Dkt. 23, is DENIED without prejudice.

       Entered August 4, 2020.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              2
